148 Mich. App. 514 (1986)
384 N.W.2d 819
TRAXLER
v.
KOPOSKY
Docket No. 83934.
Michigan Court of Appeals.
Decided January 22, 1986.
Libner, VanLeuven & Kortering, P.C. (by John A. Braden), for plaintiff.
Cholette, Perkins & Buchanan (by Robert E. Attmore & Robert J. Riley), for defendant Thomas Youngstrom.
Before: ALLEN, P.J., and R.B. BURNS and N.J. KAUFMAN,[*] JJ.
PER CURIAM.
This case presents a question of the liability of a social host for torts committed by a minor guest who is served alcohol by the host. Defendant Youngstrom moved for summary judgment pursuant to GCR 1963, 117.2(1) and (3), now MCR 2.116(C)(8) and (10). Summary judgment was granted pursuant to 117.2(1).
The following facts were pled and we accept them as true. Bryan Jon Traxler was killed while a passenger in an automobile driven by defendant Jeffrey Koposky. Koposky was operating his car at a high rate of speed on southbound Business 31 in Oceana County when the car left the roadway and struck a tree. Prior to the accident, Koposky attended a wedding reception at the Elvon L. Chadwick VFW Post #6017 in Pentwater. Defendant Youngstrom had rented the VFW hall for the reception. Allegedly, at the reception defendant Youngstrom, or his agent, knowingly furnished alcoholic beverages to Koposky, who was less than 21 years of age, and/or failed to make diligent inquiry as to whether Koposky was less than 21 *516 years of age, thereby violating MCL 436.33; MSA 18.1004(1). Violation of the above statute was allegedly a proximate cause of the accident which resulted in decedent's death.
This case is controlled by the recent Supreme Court decision in Longstreth v Gensel, 423 Mich 675; 377 NW2d 804 (1985). The facts in Longstreth are remarkably similar to those in the case at bar. In that case, the social host at a wedding reception served alcohol to the plaintiffs' 19-year-old decedent. The decedent later became involved in a fatal automobile accident. The Court held that the social host was liable for serving the minor alcoholic beverages. If the social host is liable where the injured party is the imbiber, then certainly the host is liable where the injured party is the imbiber's passenger. Thus, the trial court erred in granting summary judgment.
Our disposition of this matter renders it unnecessary to consider plaintiffs' theory of a breach of a common-law duty. Additionally, we do not find it necessary to address the parties' arguments concerning defendant's proposed defenses based upon decedent's allegedly wrongful conduct and that defendant did not personally serve alcohol to Koposky. The trial court did not rule on those defenses below, therefore the issues are not properly before us. On remand, defendant is free to assert these defenses, though we offer no opinion on their viability.
Reversed and remanded for further proceedings consistent with this opinion. Costs to plaintiffs.
NOTES
[*]  Retired Court of Appeals judge, sitting on the Court of Appeals by assignment.